I115th CONGRESS1st SessionH. R. 559IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Loudermilk (for himself, Mr. Austin Scott of Georgia, Mr. Grothman, Mr. Barr, Mr. Messer, Mr. Babin, Mr. Arrington, and Mr. Bishop of Michigan) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to provide for an alternative removal for performance or misconduct for Federal employees. 
1.Short titleThis Act may be cited as the Modern Employment Reform, Improvement, and Transformation Act of 2017 or the MERIT Act of 2017. 2.Alternative removal for performance or misconduct (a)In generalChapter 75 of title 5, United States Code, is amended by adding at the end the following: 
 
VIAlternative removal for performance or misconduct 
7551.Removal for performance or misconduct 
(a)In generalThe head of an agency may remove an employee from the civil service if the head determines the performance or misconduct of the individual warrants such removal. (b)Procedure (1)Not less than 7 days and not more than 21 days before taking a personnel action described in subsection (a) against an employee, the head of the applicable agency shall provide the employee with— 
(A)notice in writing of the proposed personnel action, including the reasons for such action and including the forecasted final date of employment; and (B)an opportunity to respond to the proposed personnel action within the remaining employment period beginning on the date of receipt of notice. 
(2) 
(A)Subject to subparagraph (B), any removal under subsection (a) may be appealed to the Merit Systems Protection Board under section 7701. (B)An appeal under subparagraph (A) of a removal may only be made if such appeal is made not later than 7 days after the date of such removal. 
(3)No procedures under section 7513(b) or section 7543(b) may be applied to a removal or under this section. (c)Expedited review by Merit Systems Protection Board (1)Upon receipt of an appeal under subsection (b)(2)(A), the Merit Systems Protection Board shall issue a decision not later than 30 days after the date of the appeal.  
(2)Notwithstanding section 7701(c)(1)(B), the Merit Systems Protection Board shall uphold the decision of the head to remove an employee under subsection (a) if the decision is supported by substantial evidence. (3)In any case in which the Merit Systems Protection Board judge cannot issue a decision in accordance with the 30-day requirement under paragraph (1), the removal is final. In such a case, the Merit Systems Protection Board shall, within 14 days after the date that such removal is final, submit to Congress, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Oversight and Government Reform of the House of Representatives a report that explains the reasons why a decision was not issued in accordance with such requirement.  
(4)The Merit Systems Protection Board may not stay any removal under this section unless the basis for the appeal of such removal is a violation of paragraph (8) or (9) of section 2302(b). (5)During the period beginning on the date on which an individual appeals a removal from the civil service under subsection (b)(2)(A) and ending on the date that the Merit Systems Protection Board issues a final decision on such appeal, such individual may not receive any pay, awards, bonuses, incentives, allowances, differentials, student loan repayments, special payments, or benefits. 
(6)To the maximum extent practicable, the head shall provide to the Merit Systems Protection Board such information and assistance as may be necessary to ensure an appeal under this subsection is expedited. (d)Additional authorityThe authority provided by this section is in addition to the authority otherwise provided under this chapter. 
(e)DefinitionsIn this section: (1)The term employee means any individual covered by subchapter II or V of this chapter. 
(2)The term misconduct includes neglect of duty, malfeasance, failure to accept a directed reassignment, the commitment of a prohibited personnel practice, a violation of protocol, and failure to accompany a position in a transfer of function.. (b)Conforming amendmentThe table of sections for chapter 75 of title 5, United States Code, is amended by adding at the end the following: 
 
 
Subchapter VI—Alternative removal for performance or misconduct 
Sec. 
7551. Removal for performance or misconduct.. 
